Case 2:21-cr-00272-JFW Document 14 Filed 07/08/21 Page 1 of 2 Page ID #:54




                                                                     FILED
                                                           CLERK, U.S. DISTRICT COURT


                                                                7/8/2021

                                                                   sr
                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                           BY: ___________________ DEPUTY
Case 2:21-cr-00272-JFW Document 14 Filed 07/08/21 Page 2 of 2 Page ID #:55




                x


 July 8, 2021
